Citation Nr: 1004128	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased apportionment of the Veteran's 
service-connected compensation benefits on behalf of his 
helpless child.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service and Philippine 
Army service from October 1943 to September 1945.  The 
appellant is the Veteran's dependent child.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 special apportionment 
decision of the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the decision, the RO granted an increase in the apportionment 
of the Veteran's VA disability benefits to his dependent 
child to a monthly amount of $93.00.  The appellant appealed 
the amount of this apportionment.  

In November 2006, the Board remanded the claim for additional 
development and adjudicative action. The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As stated above, in November 2006, the Board remanded this 
case in order for the RO to issue notice to both the 
appellant and Veteran advising them of the evidence necessary 
to substantiate the claim and to request from the Veteran a 
complete financial status report and employment history.  
Upon review of the record, the Veteran's income and net worth 
information was submitted, and a Veterans Claims Assistance 
Act of 2000 (VCAA) notification letter was issued to the 
Veteran in September 2007; however, there is no indication 
that the VCAA notification letter was sent to the appellant.  
Furthermore, the Board notes that in a September 2007 
deferred rating decision, a rating specialist requested that 
the appellant be sent a VCAA notification letter regarding 
her claim, but this appears to not have been completed.  
Thus, the Board finds that the AMC did not fully comply with 
the Board's instructions in the November 2006 remand, thereby 
constituting a violation of Stegall v. West, 11 Vet. App. 268 
(1998).  

Finally, additional evidence received was received after the 
October 2009 Supplement Statement of the Case (SSOC) without 
the accompaniment of a waiver.  The evidence includes the 
appellant's completed VA Form 21-0788, Information Regarding 
Apportionment of Beneficiary's Award.  The new evidence is 
referred for initial review.  See 38 C.F.R. § 20.1304 (2009).

The Board reminds the AMC/RO, that an apportionment is a 
"contested claim" subject to special procedural 
requirements.  For instance, if the apportionment claim is 
simultaneously contested, as is the case here, all interested 
parties are to be specifically notified of any action taken 
by the agency of original jurisdiction, of the right and time 
limit for initiating an appeal, and of the right to present 
testimony at a hearing and to be represented.  See 38 
U.S.C.A. § 7105A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
19.100 (West 2002 & Supp. 2009).  Accordingly, all interested 
parties are to be furnished with a copy of the supplemental 
statement of the case (SSOC) issued.  See 38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.101 (West 2002 & Supp. 2009).  Any 
other information that could directly affect the payment or 
potential payment of the benefit that is the subject of the 
contested claim should also be furnished to the other 
contesting parties.  See 38 U.S.C.A. § 7105A(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 19.102 (2009).

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:

1.  Ensure that both parties in this 
contested claim are advised of all VCAA 
notice obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  The notice must inform the 
parties (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the parties 
are expected to provide.  A record of his 
notification must be incorporated into 
the claims files.  

2.  After undertaking any additional 
development warranted by the response(s) 
of the parties, the RO/AMC should 
readjudicate the claim.  Both the Veteran 
and the appellant should be provided with 
a supplemental statement of the case 
(SSOC) and both should be afforded 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


